781 A.2d 1085 (2001)
344 N.J. Super. 296
HARCLAY HOUSE ASSOCIATES, Plaintiff-Appellant,
v.
CITY OF EAST ORANGE, Defendant-Respondent.
Superior Court of New Jersey, Appellate Division.
Argued September 12, 2001.
Decided October 9, 2001.
Steven R. Irwin, West Orange, argued the cause for appellant (Mandelbaum & *1086 Mandelbaum, attorneys; Mr. Irwin, on the brief).
John F. Casey, Roseland, argued the cause for respondent (Wolff & Samson, attorneys; Mr. Casey, on the brief).
Before Judges A.A. RODRIGUEZ and LEFELT.
PER CURIAM.
Harclay House Associates (Harclay) appeals from the judgment of the Tax Court, affirming a real property assessment by the City of East Orange. We affirm.
Harclay's sole argument on appeal is that its methodology in establishing "fair rental value" or "economic rent/income" is correct as a matter of law and, therefore, the Tax Court should have accepted it. The Tax Court found that Harclay failed to overcome the presumption of validity or correctness which attaches to the assessment. We agree with the Tax Court and affirm substantially for the reasons expressed by Judge Joseph Small in the opinion published at 18 N.J.Tax 564 (2000).
Affirmed.